              Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                    *
JOHN AND CHER, INC.,                                *
                                                    *
                        Plaintiff,                  *
v.                                                  *          Civil Case No. 1:18-cv-02887-SAG
                                                    *
HOWARD BANK,                                        *
                                                    *
                        Defendant.                  *
                                                    *
*         *       *      *       *      *       *       *      *       *       *      *       *

                                     MEMORANDUM OPINION

          Plaintiff John and Cher, Inc. (“Plaintiff”) filed this case asserting that Defendant Howard

Bank (“Defendant”) violated the terms of an agreement between the parties. ECF 1. Discovery is

now concluded, and Plaintiff has filed a Motion for Summary Judgment (“the Motion”), ECF 49.

Defendant has opposed that Motion and filed its own Cross-Motion for Summary Judgment in

response, ECF 54. I have reviewed the Motions and related responses and replies, along with the

accompanying exhibits. ECF 55, 57. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018).

For the reasons that follow, Plaintiff’s Motion will be granted in part and denied in part.

Defendant’s Motion will be denied.

     I.        FACTUAL BACKGROUND

          The facts relevant to this contractual dispute are as follows. Plaintiff offers products and

services related to banking overdraft fees. Plaintiff and Defendant entered into a written agreement

in late September 2015 (the “Agreement”), in which Plaintiff agreed to provide certain services

and technology to Defendant relating to the overdraft program Defendant offered to its customers.

ECF 51-6 at 125-141. Plaintiff’s overdraft-related services (the “Overdraft Fee Program” or

“ODFP”) included a campaign to send letters and disclosures to Defendant’s customers to
         Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 2 of 13



encourage their use of overdrafts (thus generating fees for Defendant), as well as technology that

monitored the overdraft income Defendant received each month. Id. The Agreement provided

that Plaintiff would be paid a percentage of the monthly increase in overdraft income realized

above a baseline figure for a period of 36 billing months. Id. It also contained provisions outlining

how the Agreement would be affected by possible future mergers and acquisitions by/of Defendant

and how Defendant could end the Agreement, which was set to last through September 2019. Id.

       In August 2017, Defendant announced that it would merge with another financial

institution, First Mariner Bank, in early 2018. ECF 51-6 at 41-43. Defendant would be the

surviving entity from the merger. ECF 54-5 at 17. Following the merger’s announcement,

Defendant engaged in a review of services offered by its third-party vendors, including Plaintiff’s

ODFP. ECF 54-3 at 8-9. During this time, Plaintiff and Defendant negotiated a new “baseline”

that would apply if Defendant chose to expand the ODFP to the new accounts added as a result of

the merger with First Mariner Bank, ECF 54-5 at 12; ECF 54-10 at 15-16, though the parties

dispute whether the creation of that baseline was merely a thought exercise or a commitment to

actually using the ODFP for the new, post-merger accounts. Notably, Defendant’s final payment

to Plaintiff for its use of the ODFP, which covered the month of May 2018, was $7,388, ECF 51-

16 at 33—an amount more than double the previous month’s commission and, according to

Plaintiff, based on the new baseline for income that included the First Mariner Bank accounts.

       Also in May 2018, Defendant sent a letter to Plaintiff purporting to terminate the

Agreement and cease its use of the ODFP with 16 billing months remaining on the contract. ECF

51-16. Following termination, Defendant attempted to buy out those remaining months using the

buyout formula set in the contract, sending Plaintiff a check in the amount of $85,833.75. Plaintiff

rejected the buyout payment. See ECF 54-16. Following the termination of the Agreement and



                                                 2
           Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 3 of 13



attempted buyout, at least one employee of Defendant continued sending ODFP-related materials

to certain account holders, ECF 54-13 at 3. However, the parties dispute how long Defendant

continued to use the ODFP materials post-termination and whether the ODFP materials were sent

to any new, former First Mariner account holders or only to Defendant’s pre-merger account

holders.

   II.      LEGAL STANDARD

         Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is

appropriate only “if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” The moving party bears the burden of

showing that there is no genuine dispute of material facts. See Casey v. Geek Squad, 823 F. Supp.

2d 334, 348 (D. Md. 2011) (citing Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th

Cir. 1987)). If the moving party establishes that there is no evidence to support the non-moving

party’s case, the burden then shifts to the non-moving party to proffer specific facts to show a

genuine issue exists for trial. Id. The non-moving party must provide enough admissible evidence

to “carry the burden of proof in [its] claim at trial.” Id. at 349 (quoting Mitchell v. Data Gen.

Corp., 12 F.3d 1310, 1315-16 (4th Cir. 1993)). The mere existence of a scintilla of evidence in

support of the non-moving party’s position will be insufficient; there must be evidence on which

the jury could reasonably find in its favor. Id. at 348 (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 251 (1986)).     Moreover, a genuine issue of material fact cannot rest on “mere

speculation, or building one inference upon another.” Id. at 349 (quoting Miskin v. Baxter

Healthcare Corp., 107 F. Supp. 2d 669, 671 (D. Md. 1999)).

         Additionally, summary judgment shall be warranted if the non-moving party fails to

provide evidence that establishes an essential element of the case. Id. at 352. The non-moving



                                                 3
         Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 4 of 13



party “must produce competent evidence on each element of [its] claim.” Id. at 348-49 (quoting

Miskin, 107 F. Supp. 2d at 671). If the non-moving party fails to do so, “there can be no genuine

issue as to any material fact,” because the failure to prove an essential element of the case

“necessarily renders all other facts immaterial.” Id. at 352 (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986); Coleman v. United States, 369 F. App’x 459, 461 (4th Cir. 2010)

(unpublished)). In ruling on a motion for summary judgment, a court must view all of the facts,

including reasonable inferences to be drawn from them, “in the light most favorable to the party

opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88

(1986) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).

       “In an action based upon diversity of citizenship, a federal court must apply the substantive

law of the state in which it sits, including that state's choice of law rules.” Bolden-Gardner v.

Liberty Mut. Ins. Co., No. RDB-19-3199, 2021 WL 22419, at *2 (D. Md. Jan. 4, 2021) (citations

omitted). Maryland courts generally enforce choice-of-law provisions in contracts unless (1) the

state the parties designated in the contract does not have a substantial relationship to the parties or

the transaction at issue; or (2) the strong fundamental public policy of the forum state prohibits

application of the chosen law. Am. Motorists Ins. Co. v. ARTRA Grp., Inc., 659 A.2d 1295, 1301

(Md. 1995). Here, the Agreement in question has a Maryland choice-of-law provision. ECF 51-

6 at 136. With that in mind, the parties appear to agree that Maryland law controls the dispute.

See ECF 51-2 at 17; ECF 54-1 at 16.

III.   ANALYSIS

       A. Breach of Contract

       The parties agree that whether Defendant breached the contract when it opted to end its

relationship with Plaintiff and offer a buyout is a question of contractual interpretation that can be



                                                  4
         Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 5 of 13



determined as a matter of law by the Court. See ECF 51-2 at 14, ECF 54-1 at 11. Under Maryland

law, to sustain a breach of contract claim, “a plaintiff must prove that the defendant owed the

plaintiff a contractual obligation and that the defendant breached that obligation.” Taylor v.

NationsBank, N.A., 365 Md. 166, 175 (2001). There are three key contractual provisions here that

potentially govern the parties’ conduct regarding Defendant’s merger with First Mariner Bank and

its subsequent decision to end its relationship with Plaintiff. First, there is the “Acquisition

Provision,” which states:

       In the event Howard Bank acquires or merges as survivor with another financial
       institution and shares any recommendations or materials or software either in their
       original or modified form, then a new baseline will be established for the new
       accounts according to the Quantification of Earnings section herein and Howard
       Bank agrees to compensate John M. Floyd & Associates beginning on the date of
       the merger or acquisition for a period equal to the remaining months of the original
       billing period set forth in the Cost of Engagement section herein.

ECF 51-6 at 128. Immediately following that provision, the contract outlines the possibility of a

buyout in certain circumstances (the “Buyout Provision”):

       In addition and subject to the terms of this agreement, if Howard Bank is acquired
       by or merges with another financial institution, the acquiring, surviving institution
       shall be permitted continued usage of John M. Floyd & Associates’ Overdraft
       Privilege Program including its software, written materials, recommendations or
       any of its other proprietary intellectual property for only those Howard Bank
       members that existed prior to the time of the merger. Furthermore, the acquiring
       institution also agrees to fulfill the full term of the existing Howard Bank contract
       with JMFA. This will be accomplished by adhering to the existing contract terms
       and conditions and paying all amounts due as agreed. As an alternative, the
       acquiring institution may buyout the remaining value of the contract. The value of
       the contract will be determined by the following method: The acquiring institution
       agrees to pay an amount equal to the monthly average of the preceding 12 months
       of invoices paid to JMFA times the remaining billing months left on the contract.

Id. at 128-29.

       The final relevant contract term is the “Termination Provision,” which states that “Howard

Bank may discontinue offering [the ODFP] at any time, but agrees to pay [Plaintiff] according to



                                                5
         Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 6 of 13



the ‘Cost of Engagement’ section herein for a period equal to the remaining months of the original

billing period . . . .” Id. at 136. Other than the aforementioned “Buyout Provision,” this is the only

other relevant mechanism for Defendant to terminate its contractual obligations.

       Defendant suggests that, when it acquired First Mariner Bank in late 2017, it had the option

of following either the “Acquisition Provision” or the “Buyout Provision,” ultimately choosing to

invoke the latter and exit the agreement. Plaintiff, on the other hand, contends that the “Buyout

Provision” applied only to situations where Defendant was acquired or otherwise was not the

surviving entity post-merger. Thus, it was not applicable to Defendant’s acquisition of First

Mariner. By this reading, then, Defendant’s attempted buyout was invalid—because its only

choices were to follow the “Acquisition Provision,” or, if it wished to end its relationship with

Plaintiff, the “Termination Provision” instead.

       Maryland subscribes to an objective interpretation of contracts. See Nova Research, Inc.

v. Penske Truck Leasing Co., 405 Md. 435, 448 (2008). The Court must consider “what a

reasonable person in the position of the parties would have thought [the language] meant,” not

“what the parties thought that the agreement meant or intended it to mean,” and it “must presume

that the parties meant what they expressed.” Calomiris v. Woods, 353 Md. 425, 436 (Md. 1999)

(quoting Gen. Motors Acceptance Corp. v. Daniels, 303 Md. 254, 261 (1985)). Where valid

contractual language is unambiguous, its plain meaning is enforced. Allegis Group, Inc. v. Jordan,

951 F.3d 203, 210 (4th Cir. 2020) (citing Cochran v. Norkunas, 919 A.2d 700, 709 (2007) (“If the

language of a contract is unambiguous, we give effect to its plain meaning…”). Courts construe

contracts as a whole and give effect to the language as written. Plank v. Cherneski, 231 A.3d 436,

476–77 (Md. 2020). Moreover, courts consider the contract language in its “‘customary, ordinary,

and accepted meaning.’” Id. (quoting Fister v. Allstate Life Ins. Co., 783 A.2d 194, 199 (Md.



                                                  6
         Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 7 of 13



2001). Underlying all of this is a bedrock principle that “Maryland courts consistently strive to

interpret contracts in accordance with common sense.” Credible Behav. Health, Inc. v. Johnson,

466 Md. 380, 397 (2019) (internal quotations omitted).

       Defendant asserts that the “Buyout Provision” unambiguously covers its merger with First

Mariner because it applies, in part, where it “merges with” another institution. ECF 54-1 at 10.

While it is true that “merges with” could, in a vacuum, be interpreted to mean a merger where

Defendant was the surviving entity, the context of the rest of the “Buyout Provision” and the

contract as a whole forecloses this reading. First, the “Buyout Provision” states that “the acquiring,

surviving institution” would be permitted to continue using the ODFP and “agrees to fulfill the

full term of the existing Howard Bank contract . . . .” ECF 51-6 at 128-29. To read such language

as covering mergers in which Defendant is the surviving entity would render much of this language

superfluous, given that it was already entitled to use the ODFP and was bound to follow the terms

of the contract. 1 See Calomiris v. Woods, 727 A.2d 358, 366 (Md. 1999) (holding that Maryland

courts interpret contracts to avoid superfluity). Such language is, instead, targeted at ensuring that

some other surviving institution will maintain Defendant’s commitment to the agreement, as

opposed to simply reiterating the obvious fact that Defendant itself must adhere to the contract it

agreed to in the first instance. This language implicitly distinguishes Defendant from the surviving

institution the “Buyout Provision” contemplates.

       Additionally, adhering to Maryland law’s mandate that courts consider the contract as a

whole, this reading of the contract is supported by a careful comparison of the “Acquisition” and




1
  The superfluity of this reading is highlighted by inserting Howard Bank, the post-merger
survivor, into the “Buyout Provision” language, for example: “Howard Bank agrees to fulfill the
full term of the existing Howard Bank contract.”


                                                  7
         Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 8 of 13



“Buyout” provisions at issue. The “Acquisition Provision” specifies that it applies to Defendant

“acquir[ing],” or “merg[ing] as survivor” with, another financial institution, while the “Buyout

Provision” contemplates Defendant being “acquired by or merg[ing] with” another financial

institution, leaving out the language specifying Defendant “as survivor.” ECF 51-6 at 128-29.

Common sense dictates that there is a substantive difference between acquiring and being

acquired, and that same logic supports the notion that contract language specifying merging “as

survivor” versus simply “merging with” mean different things too. The contract drafters evidently

knew how to specify a situation in which Defendant merged as a survivor, as articulated in the

“Acquisition Provision. The omission of equivalent language in the “Buyout Provision” indicates

that the drafters did not intend for it to cover mergers in which Defendant was the survivor. See

Booth v. State, 306 Md. 313, 327 (1986) (interpreting contested language in part based on the fact

that the language’s drafters demonstrably knew how to use certain language and failed to do so in

other areas). This distinction is further confirmed by the fact that the “Acquisition Provision”

specifically names and contemplates the responsibilities of Defendant as the surviving institution,

whereas the “Buyout Provision” only refers to the duties of an unnamed “acquiring, surviving

institution” without identifying Defendant at all. ECF 51-6 at 128-29.

       Lastly, the “Buyout Provision” contains language that forecloses the possibility of it being

used in scenarios covered by the “Acquisition Provision.” The “Buyout Provision” states that the

acquiring, surviving institution may only use the ODFP in relation to accounts for Defendant

members that existed prior to the merger, whereas the “Acquisition Provision” contains language

allowing Defendant to incorporate new, post-merger accounts into the ODFP by establishing a

new baseline. Id. It is therefore impossible for Defendant’s reading—that both provisions applied

to the merger with First Mariner such that it had an option as to which provision to follow—to be



                                                8
         Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 9 of 13



correct. See Catalina Enterprises, Inc. Pension Tr. v. Hartford Fire Ins. Co., 67 F.3d 63, 66 (4th

Cir. 1995) (“It is axiomatic under Maryland law that a court should avoid reading a contract in a

way that produces an absurd result, especially when a reasonable interpretation is available.”). It

would produce an absurd result were they read to both cover the merger with First Mariner,

because it would mean that Defendant both had the option of sharing ODFP materials with First

Mariner customers under the “Acquisition Provision” but also was limited to continue using the

ODFP for only pre-merger customers under the “Buyout Provision.” Such inconsistencies can be

entirely avoided by an alternative, eminently reasonable interpretation that comports with the plain

language and context of the contract as outlined in the preceding paragraphs—namely, that the

“Buyout Provision” and “Acquisition Provision” apply in distinct situations based on whether or

not Defendant was the post-merger surviving entity. Since Defendant was the post-merger

survivor here, the “Acquisition Provision” controlled and the “Buyout Provision” did not apply.

Its exit from the agreement via attempted invocation of the “Buyout Provision,” instead of the

“Termination Provision,” was therefore a breach of the contract.

       B. Damages

       Having determined that Defendant breached the contract, the next step of the analysis is to

determine damages for the breach. The “Termination Provision”—which Defendant improperly

sought to avoid by offering a buyout pursuant to the inapplicable “Buyout Provision”—specifically

states that, in the event of termination, Defendant must compensate Plaintiff “according to the

‘Cost of Engagement’ section herein for a period equal to the remaining months of the original

billing period . . . .” ECF 51-6 at 136. This would be straightforward enough, but for the fact that

the parties dispute whether such compensation should include the significant number of new

accounts brought into the fold as a result of Defendant’s acquisition of First Mariner Bank.



                                                 9
        Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 10 of 13



Resolution of that dispute hinges on whether Defendant used the ODFP with the new First Mariner

Bank accounts it acquired—if so, then the “Acquisition Provision” mandates that a “new baseline”

including those First Mariner accounts be established for the purposes of determining Plaintiff’s

compensation. If Defendant did not share any ODFP materials, on the other hand, then the

termination fee would simply be based on the pre-merger level of fees garnered by Plaintiff.

       There is, ultimately, a question of fact as to whether Defendant actually used ODFP

materials in relation to the new, formerly First Mariner accounts post-merger in a way that would

require payments to be made under the “new baseline” pursuant to the “Acquisition Provision.”

Plaintiff relies upon the fact that Defendant helped establish an updated baseline including the new

First Mariner accounts, but Defendant points to deposition testimony stating that the creation of

the updated baseline was part of a cost-benefit analysis meant to explore whether it was worth

continuing to use the ODFP going forward post-merger, see, e.g., ECF 54-5 at 12; ECF 54-10 at

12, 15-16. Plaintiff suggests that this argument that the new baseline was merely for cost-benefit

purposes rings hollow, in light of the fact that Defendant entered First Mariner account information

into Plaintiff’s proprietary ODFP system in May 2018, more than doubling the number of accounts

entered the previous month, before deleting that information from the ODFP system in early June.

Despite this deletion, Defendant appears to have paid Plaintiff in May 2018 using the new

baseline—resulting in a commission that was more than double its previous fees, allegedly

reflecting the newly generated income resulting from the First Mariner accounts’ inclusion. See

ECF 51-16 at 33. However, the fact of this payment (as well as the seemingly related ODFP data

entry and subsequent deletion) is merely circumstantial evidence of use of ODFP on the First

Mariner accounts, because the invoice itself says nothing about new accounts, how the fee was

generated, or Defendant’s rationale for paying it. Id. Thus, the dramatically larger invoice alone



                                                10
        Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 11 of 13



is not determinative in light of the explicit testimony that Defendant did not incorporate First

Mariner accounts into JCI’s overdraft program, ECF 54-5 at 8-9, 13, as well as testimony from

Plaintiff’s own witnesses that they were unsure about Defendant’s decision with regard to the First

Mariner accounts, see ECF 54-3 at 10, 11. A reasonable fact finder could rely upon all of this

testimonial evidence to conclude that, irrespective of the May 2018 check and the database entries,

Defendant was genuinely still undecided as to whether to use the ODFP program on First Mariner

accounts when it helped establish the new baseline and that it never actually used any ODFP

materials with First Mariner customers. While Plaintiff’s evidence may be enough to carry the

day at trial, it does not meet the high bar of showing “no genuine dispute as to any material fact,”

when the evidence must be viewed in the light most favorable to Defendant.

       The parties also disagree over how to interpret the contract’s late fees provision, which

states that “[a]ny fees owed to [Plaintiff] which are not paid by the 15th day of the month in which

they are due, shall be considered past due and the client agrees to pay late fees of one and one-half

percent (1 1/2%) of the amount which is past due or $500.00, whichever is greater.” ECF 51-6 at

133. Defendant asserts that this provision only requires a single payment—of either $500 or 1.5

percent of the past-due amount—per month for each month that late payments are outstanding. 2

Plaintiff, on the other hand, suggests that late fees should be assessed per payment, per month—

in other words, a missed payment would accrue another $500 in late fees every month that

particular payment is outstanding, as would every other missed month of payment individually.




2
  Plaintiff interprets Defendant’s late fees argument to mean that “a party to a contract could never
pay its bills and simply dispense with its obligation to do so by paying one late fee of $500 at a
time of its choosing years later.” ECF 55 at 19. That is not how the Court interprets Defendant’s
position, but to the extent that it is what Defendant meant to suggest, the Court rejects that
conclusion in favor of its interpretation proffered below.


                                                 11
         Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 12 of 13



The contract’s plain language supports Defendant’s reading of the provision. Nothing in the terms

suggests that Plaintiff is entitled to separate sets of late fees for each subsequent month’s missed

payment. Instead, the contract refers to a single “amount which is past due,” which naturally

includes any previous missed payments, along with attendant late fees. Plaintiff is correct that the

late fees provision references “fees,” plural, rather than a singular “fee,” but that actually comports

with the Court’s interpretation of the provision here, in which multiple late fees continue to accrue

over time and are incorporated into the total “amount which is past due” each month. 3 With this

in mind, every month, the amount of late fees owed for that month will be $500 or 1.5% of the

“amount which is past due” (including previous missed payments and late fees), whichever is

greater. 4

        Lastly, the contract includes a provision providing for attorneys’ fees: “[i]f legal action is

necessary to enforce this agreement or collect any amounts owing under this agreement, the

prevailing party has the right to payment by the other party of all attorney’s [sic] fees and costs,

including fees on any appeal and any post-judgment collection actions.” ECF 51-6 at 135. There

appears little room for debate that attorneys’ fees are warranted under the terms of the contract,

since Plaintiff had to turn to the Court to successfully enforce its agreement.              Defendant

anticipatorily characterizes Plaintiff’s claim for fees as “exorbitant” but cannot support that claim,




3
  Defendant also suggests that any late fees at all are inappropriate since it timely tried to pay
Plaintiff in August 2018 pursuant to its calculations under the “Buyout Provision.” ECF 54-1 at
24. However, as outlined in Section III(A), this attempt to invoke the “Buyout Provision” was
erroneous and Plaintiff was within its rights to reject the invalid payment. Defendant’s assertion
that a misguided attempt to make an incorrect payment somehow obviates the need to pay late fees
is unpersuasive.
4
 In light of this interpretation, the parties will be directed to calculate the relevant late fees and to
confer regarding their respective calculations under this formula. If unable to reach an agreement
on the amount due, the parties may submit their respective calculations to this Court for review.
                                                   12
        Case 1:18-cv-02887-SAG Document 59 Filed 06/02/21 Page 13 of 13



since there has not yet been any submission suggesting a specific amount of fees sought. ECF 57

at 8-9. If Defendant believes Plaintiff’s ultimate fee request is actually exorbitant, it can challenge

the calculations at that time.

IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, ECF 49, will

be GRANTED as to the breach of contract claim but DENIED as to damages. Defendant’s Cross-

Motion for Summary Judgment, ECF 54, will be DENIED. A separate Order follows, which will

include information about a teleconference to discuss further scheduling in this case.



Dated: June 2, 2021                                                   /s/
                                                               Stephanie A. Gallagher
                                                               United States District Judge




                                                  13
